IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY R. ADKINS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D17-0868

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 14, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Timothy R. Adkins, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.